COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 YOUNG WOMEN’S CHRISTIAN                                       No. 08-14-00302-CV
 ASSOCIATION OF EL PASO                        §
 DEL NORTE,                                                        Appeal from
                                               §
                       Appellant,                           County Court at Law No. 3
                                               §
 v.                                                          of El Paso County, Texas
                                               §
 JEREMY JORDAN,                                               (TC # 2014-DCV1190)
                                               §
                       Appellee.

                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating